DETAILED ACTION
	This communication is responsive to Amendment, filed 01/15/2021. 
Claims 1-6, 8, 10-12, 14, and 16-17 are pending in this application. In the Amendment, claims 7, 13, 15 have been cancelled, and claims 1, 16, and 17 have been amended. This action is made Final.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8, 10-12, 14, and 16-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,081,499 in view of Shiono et al. (“Shiono”, Pub. No. US 2006/0075355, Lection et al. (“Lection”, Pub. No. US 2002/0175940), and Lau et al. (“Lau”, Pub. No. US 2008/0066007. 
Although the claims at issue are not identical, they are no patently distinct from each other because, claims 1-16 of U.S. Patent No. 9,081,499 contain every elements of claims 1-6, 8, and 10-12, 14, and 6-17 of the instant application except for the limitations of “wherein at least four of the plurality of operation keys are displayed adjacent to each other and horizontally within the second display section, and wherein the second plurality of keys are configured to shift in a horizontal manner within the secondary section”, and “a non-numeric page indicator in the second display section graphically indicating a position of a currently displayed page among of a plurality of available pages of operation key groups.”
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 10-12, 14, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16 and 17 recites the limitation of “the plurality of operation keys”.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the plurality of operation keys refer to the first plurality of operation keys or the second plurality of operation keys.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-6, 8 and 10-12, 14, 16-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maxwell (Pub. No. US 2007/0256029), Tan et al. ("Tan", Pub. No. US 2009/0167706), Lau et al. (“Lau”, Pub. No. US 2008/0066007, Erlichmen (Pub. No. 2006/0084478), Shiono et al. (“Shiono”, Pub. No. US 2006/0075355, and Lection et al. (“Lection”, Pub. No. US 2002/0175940).
Per claim 1, Maxwell teaches a mobile terminal device, comprising:
a display configured to display a first display section including a first plurality of operation keys and display a second display section including a second plurality of operation keys configured to display in a horizontal manner (figs. 2A, 2C, 2E and 2I; [0106]; [0125]; it is considered that input keys 206 and 207 can provide secondary menu having a second plurality of operation keys configured to display in a horizontal manner) and
a touch sensor configured to receive a touch input corresponding to at least one of the first plurality of operation keys displayed in the first display section and the second plurality of operation keys displayed in the second display section (figs. 2A, 2C, 2E and 2G; [0106]; [0125]; [0132]);

wherein the second plurality of operation key are assigned to a first page of operation keys and the third plurality of operation key are assigned to a second page of operation keys such that the first page of operation keys and the second page of operations keys include pluralities of operation keys; and
control the display to display a non-numeric page indicator in the second display section graphically indicating a position of a currently displayed page among of a plurality of available pages of operation key groups.
However, Tan teaches a second plurality of operation keys configured to shift, and circuitry configured switch the second plurality of operation keys displayed in the second display section to a third plurality of operation keys based on touch input received at the second display section (figs. 3A-3C; [0009]; [0030]; [0036]; [0037]; [0041]; which show shifting or scrolling of menu items based on touch input), wherein the second plurality of operation keys are assigned to a first page of operation keys and the third plurality of operation keys are assigned to a second page of operation keys such that the first page of operation keys and the second page of operations keys include pluralities of operation keys (figs. 3A-3C; [0009]; [0030]; [0036]; [0037]; [0041]; which show shifting or scrolling of menu items based on touch input. Thus, this would provide different pages of menu items).
Lau teaches control the display to display a non-numeric page indicator in the second display section graphically indicating a position of a currently displayed page among of a which show displaying of a scroll indicator along a side menu items)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the teaching of Tan and Lau in the invention of Maxwell in order to provide the user with an alternative arrangement of user interface elements having sub-menu items being arranged in plurality of sections and wherein each section is displayed based on scrolling operation. Thus, this would allow to save screen space. In addition, the teaching of Lau provides the user with visual indicator identifying a current page or section of user interface elements out of total number pages or sections.
The modified Maxwell does not specifically teach determine a frequency usage of respective of the second plurality of operation keys in the second display section, and 2Application No. 14/730,521based on the frequency usage of respective of the second plurality of operation keys in the second display section, change a key position of at least one of the second plurality of operation keys in the second display section to a different priority position.
However, Erlichment teaches determine a frequency usage of respective of the second plurality of operation keys in the second display section, and 2Application No. 14/730,521based on the frequency usage of respective of the second plurality of operation keys in the second display section, change a key position of at least one of the second plurality of operation keys in the second display section to a different priority position ([0014]; [0036]; [0039]; [0040]; [0042]; [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the teaching of Erlichment in the invention of the modified Maxwell in order to provide the user with arrangement of input keys based on usage frequency to save inputting time and to improve usability.

However, Shiono teaches at least four of the plurality of operation keys are displayed adjacent to each other and horizontally within the second display section (figs. 2a, 19a and 22; [0111]; [0182]; which show a horizontal display area formed on the screen can display four selectable display elements at once).  Lection teaches plurality of graphical items are configured to scroll in a horizontal manner within individual area or section ([0034]; [0035]; fig. 2A and 2B show that each subarea or subsection 12-14 is individually scrollable in a horizontal manner).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the teaching of Shiono and Lection in the invention of the modified Maxwell in order to provide the user with arrangement of plurality of menu items and sub-menu items within a graphical user interface and to provide user-scrollable plurality of menu items within each individual subarea or subsection. Thus, this would allow saving screen area when not all of the plurality of menu item are displayable within the area.
Per claim 2, the modified Maxwell teaches the mobile terminal device according to claim 1, wherein the touch sensor is configured to detect a single touch input at one of the second plurality of operation keys in the second display section, and the circuitry is configured to activate an operation corresponding to the one of the second plurality of operation keys (Maxwell, [0109]; Tan, [0037]; [0041]). 

Per claim 5, the modified Maxwell teaches the mobile terminal device according to claim 1, wherein the second plurality of operation keys displayed in the second display section include operation keys corresponding to functions of the mobile terminal device, which initiate a program at the mobile terminal device when selected (Maxwell , [0098]; [0099]).
Per claim 6, the modified Maxwell teaches the mobile terminal device according to claim 1, wherein the second plurality of operation keys displayed in the second display section include operation keys corresponding to character inputs (Maxwell, figs. 2A, 2C, 2E and 2I; [0021]; [0098]; Tan [0044]). 
Per claim 8, the modified Maxwell teaches the mobile terminal according to claim 1, wherein the circuitry is configured to obtain a usage frequency of each of the first plurality of operation keys and the second plurality of operation keys, and change positions of the first and second pages of the operation keys based on the usage frequency (Maxwell, [0123]-[0125]). 
Per claim 10, the modified Maxwell teaches the mobile terminal device according to claim 1, wherein the circuitry switches the second plurality of operation keys in an endless loop (Tan, figs. 3A-3B; [0036]). 
Per claim 11, the modified Maxwell teaches the mobile terminal device according to claim 1, wherein the second plurality of operation keys and the third plurality of operation keys are configured to be switched bi-directionally (Tan, [0037]; [0041]). 

Per claim 14, the modified Maxwell teaches the mobile terminal device according to claim 1, wherein the second plurality of operation keys or the third plurality of operation keys include a combination of character keys and functional keys (Maxwell, figs. 2A, 2C, 2E and 2I; [0021]; [0098]; Tan [0044]).
Claims 16 and 17 individually is rejected under the same rationale as claim 1.
Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maxwell (Pub. No. US 2007/0256029), Tan et al. ("Tan", Pub. No. US 2009/0167706), Lau et al. (“Lau”, Pub. No. US 2008/0066007, Erlichmen (Pub. No. 2006/0084478), Shiono et al. (“Shiono”, Pub. No. US 2006/0075355), Lection et al. (“Lection”, Pub. No. US 2002/0175940), and Nakano et al. ("Nakano", Pub. No US 2004/0100479).
Per claim 3, the modified Maxwell teaches the mobile terminal device according to claim 1, wherein the touch sensor is configured to detect a moving touch operation at one of the second plurality of operation keys in the second display section as described above, but does not teach the circuitry is configured to compare a speed of the moving touch operation against a predetermined threshold value and activate an operation corresponding to the one of the second plurality of operation keys when the speed of the moving touch operation is less than the predetermined threshold value. 
However, Nakano teaches moving touch operation at one of the second plurality of operation key in the second display section, and comparing a speed of the moving touch operation against a predetermined threshold value and activate an operation corresponding to the .

Response to Arguments
	Applicants’ arguments in the Amendment have been fully considered but are not persuasive.
Applicant’s arguments with respect to the newly added features of “wherein at least four of the plurality of operation keys are displayed adjacent to each other and horizontally within the second display section” have been considered but are moot because the new ground of rejection.

	In addition, as previously argued, the applicant point out the cited reference does not teach the limitations of “a non-numeric page indicator in the second display section graphically indicating a position of a currently displayed page among of a plurality of available pages of operation key groups’ and “based on the frequency usage of respective of the second plurality of operation keys in the second display section, change a key position of at least one of the second plurality of operation keys in the second display section to a different priority position.”
The examiner does not agree for the following reasons:
During patent examination, the pending claims must be "given >their< broadest reasonable interpretation consistent with the specification." > In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
In this case the combination of Maxwell, Tan and Lau read on the claim limitation of “a non-numeric page indicator in the second display section graphically indicating a position of a currently displayed page among of a plurality of available pages of operation key groups’. For example Tan teaches pages of operation keys. For example, in paras. [0009] and [0030] Tan teaches shifting or scrolling of menu items based on touch input. Thus, this would provide different sections or pages of menu items or input keys. In addition, in para. [0065], Lau teaches utilizing a scroll indicator 1303 (i.e. a graphical indicator) to indicated where the currently display page is relative to the entire list of menu items.
Furthermore, the combination of Maxwell, Tan and Erlichmen read on the language of “based on the frequency usage of respective of the second plurality of operation keys in the second display section, change a key position of at least one of the second plurality of operation keys in the second display section to a different priority position”. For example, Maxwell and Tan teaches operation keys as described above. Furthermore, Erlichment teaches rearranging of menu items by changing a position of a menu item based on the frequency usage and/or usage condition of the menu item in a list of menu items (see, paras. [0014]; [0036]; [0039]; [0040]; [0042]; [0043]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073.  The examiner can normally be reached on M-F: 6:30AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH T VU/Primary Examiner, Art Unit 2175